Citation Nr: 1104634	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-36 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service-connected burial benefits.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1955 to January 
1982.  The Veteran died in April 2004.  The appellant is the 
Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania. 

In April 2008, the appellant testified at a hearing before the 
undersigned Veterans Law Judge. 


FINDINGS OF FACT

1.  The Veteran had service in Vietnam during the Vietnam era and 
is presumed to have been exposed to herbicides.

2.  Competent medical evidence shows that Parkinson's disease 
contributed substantially and materially to the Veteran's death.  

3.  Parkinson's disease is associated with exposure to 
herbicides.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.CA. §§ 1110, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 

2.  The requirements for payment of burial benefits have been 
met. 38 U.S.C.A. §2302 (West 2002); 38 C.F.R. § 3.1600, 3.1601 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009 ) (see 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) 
(2010)), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision in this case, no 
further discussion of VCAA is necessary.









II.  Analysis of Claims

A.  Service Connection for the Cause of Death

The cause of a veteran's death will be considered to be due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a).  This question will be resolved 
by the use of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a). For a 
service-connected disability to be considered the principal or 
primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is a 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus, or link, between the current disability and the in- 
service disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For veterans who served in Vietnam between January 9, 1962, and 
May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e) establish a presumption of service 
connection for certain listed diseases that become manifest to a 
compensable degree during a claimant's lifetime or within the 
time limits established in law for specific diseases.  If a 
veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307 are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307 are also satisfied: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent or 
more at any time after service, except that chloracne or other 
acneform disease consistent with porphyria cutanea tarda, and 
acute subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases (or disabilities): 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C.A. § 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for these 
diseases.  

On November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially may 
be granted based on the planned new presumptions of service 
connection for ischemic heart disease, Parkinson's disease, and B 
cell leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  See Chairman's 
Memorandum, No. 01-09-25 (Nov. 20, 2009).  

On March 25, 2010, the Secretary published a proposed rule that 
would amend 38 C.F.R. § 3.309(e) to establish a presumption of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to herbicides 
used in the Republic of Vietnam during the Vietnam era.  75 Fed. 
Reg. 14,391.  On August 31, 2010, the Secretary published in the 
Federal Register a final rule amending 38 C.F.R. § 3.309(e) to 
establish such presumptions.  75 Fed. Reg. 53,202.  The final 
rule was effective August 31, 2010.  The rule was identified as a 
major rule, and thus, the implementation of the rule was subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
requires an agency to wait 60 days before implementing a major 
rule to allow Congress the opportunity to review the regulation.  
On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum noted that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of adjudication of the affected claims was lifted 
effective October 30, 2010.  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341, 346 (1994); see also 61 Fed. Reg. 
41,442, 41,449 and 57,586, 57,589 (1996); 67 Fed. Reg. 42,600, 
42,608 (2002).

The DD Form 214 reflects citations for service in Vietnam, 
including the Vietnam Service medal with four bronze service 
stars, the Republic of Vietnam Cross of Gallantry with a palm and 
the Republic of Vietnam Campaign Medal.  Thus, the Veteran's 
exposure to herbicides is presumed based upon service in Vietnam.  

Post-service VA and private medical records dated from 2003 
reflect treatment of Parkinson's Disease.  Under 3.309, service 
connection for  Parkinson's Disease is presumed based upon 
herbicide exposure in service.    

The Veteran died in April 2004.  The death certificate noted that 
the immediate cause of death was multisystem organ failure.  
Sepsis and pneumonia were listed as underlying causes.  The death 
certificate listed colonic pseudo-obstruction as a significant 
cause contributing to death, but not resulting in the underlying 
cause.  

The Board obtained a VHA medical opinion in November 2008. A VA 
surgeon reviewed the claims file and concluded that the Veteran 
died of complications of progressive Parkinson's disease.  The 
examiner noted that the Veteran had a number of episodes of 
colonic pseudo-obstruction prior to his death and that these 
episodes resulted in his bedridden status, as well as from the 
side effects of anti-Parkinson's medications.  

The Board notes that VA medical opinions were obtained in June 
2009 and June 2010, prior to the issuance of the revised 
regulations.  These opinions primarily addressed the causal 
relationship between Parkinson's disease and Agent Orange 
exposure.  A detailed discussion of the 2009 and 2010 medical 
opinions is not necessary, in light of the amendment establishing 
a presumption of service connection for Parkinson's disease based 
upon exposure to herbicides. 

Based on the foregoing, the Board concludes that service-
connected Parkinson's disease contributed substantially or 
materially to the Veteran's death.  Accordingly, service 
connection for the cause of the Veteran's death is warranted.  

B. Entitlement to Burial Benefits

The term "burial benefits" means payment of money toward funeral 
and burial expenses.  See 38 C.F.R. §§ 3.1600(a), (b).  A burial 
allowance is payable under certain circumstances to cover the 
burial and funeral expenses of a veteran and the expense of 
transporting the body to the place of burial.  38 U.S.C.A. § 2302 
(West 1991); 38 C.F.R. § 3.1600 (2010).  If a veteran dies as a 
result of a service-connected disability or disabilities, certain 
burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).

Having determined that the Veteran died as a result of a service-
connected disability, the Board concludes that the requirements 
for burial benefits have been met.  




ORDER

Service connection for the cause of the Veteran's death is 
granted.  

Entitlement to burial benefits is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


